IN THE DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FIFTH DISTRICT

                                                NOT FINAL UNTIL TIME EXPIRES TO
                                                FILE MOTION FOR REHEARING AND
                                                DISPOSITION THEREOF IF FILED

K.N., MOTHER OF K.L. AND B.L.,
CHILDREN,
           Appellant,

v.                                                        Case No. 5D16-2920

DEPARTMENT OF CHILDREN AND
FAMILIES,
          Appellee.
                                          /

Opinion filed November 21, 2016

Appeal from the Circuit Court
for Marion County,
Gary L. Sanders, Judge.

Shannon L. Reynolds, Ocala,
for Appellant.

Stephanie C. Zimmerman, of Children's
Legal Services, Bradenton, for Appellee.


                             ON CONCESSION OF ERROR

PER CURIAM.

       Pursuant to Appellee's "Concession of Error," the circuit court's August 1, 2016,

order of adjudication is reversed and the case is remanded to the trial court for further

proceedings consistent with the best interests of the children.

       REVERSED and REMANDED.


LAWSON, C.J., ORFINGER and EVANDER, JJ., concur.